         Case 3:17-cv-06064-BHS Document 76 Filed 12/09/19 Page 1 of 3



 1 Douglas C. Stastny (WSBA No. 52383)
   SEVERSON & WERSON
 2 The Atrium
   19100 Von Karman Avenue, Suite 700
 3 Irvine, California 92612
   Telephone: (949) 442-7110
 4 Facsimile: (949) 442-7118
   dcs@severson.com
 5
   Attorneys for Defendants
 6 Bank of America, N.A.; Mortgage Electronic
   Registration Systems, Inc.; and Merscorp
 7 Holdings, Inc.

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE WESTERN DISTRICT OF WASHINGTON
10

11
     Jeremy Wolfson,                          )       Case No. 3:17-cv-06064-BHS
12                                            )
                    Plaintiff,                )
13                                            )
            vs.                               )
14                                            )
     BANK OF AMERICA, NATIONAL                )       NOTICE OF APPEARANCE OF
15   ASSOCIATION, its successors in interest  )       DOUGLAS C. STASTNY FOR
     and/or Assigns; MTC FINANCIAL INC. d/b/a )       DEFENDANTS BANK OF AMERICA,
16   TRUSTEE CORPS; MORTGAGE                  )       N.A. AND MORTGAGE ELECTRONIC
     ELECTRONIC REGISTRATION SYSTEMS )                REGISTRATION SYSTEMS, INC.
17   INC; MERSCORP HOLDINGS, INC.;            )
     MAROON HOLDING, LLC;                     )
18   INTERCONTINENTAL EXCHANGE, INC.; )
     FIRST MAGNUS FINANCIAL                   )
19   CORPORATION, AN ARIZONA                  )
     CORPORATION                              )
20   Does # 1-10, inclusive,                  )
                                              )       Action Filed: December 21, 2017
21                  Defendants.               )       Trial Date:   None Set
                                              )
22

23

24

25

26
     70006.0037/15150578.1
27                                                                   SEVERSON & WERSON
     1 – NOTICE OF APPEARANCE OF DOUGLAS C. STASTNY                          The Atrium
28   Case No. 3:17-cv-06064-BHS                                 19100 Von Karman Avenue, Suite 700
                                                                      Irvine, California 92612
                                                                           (949) 442-7110
         Case 3:17-cv-06064-BHS Document 76 Filed 12/09/19 Page 2 of 3



 1            PLEASE TAKE NOTICE that Douglas C. Stastny, Esq. of Severson & Werson, APC
 2 hereby makes this entry of appearance on behalf of Defendants BANK OF AMERICA, N.A.;

 3 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.; and MERSCORP

 4 HOLDINGS, INC. in the above-captioned case. All future notices, correspondence, pleadings and

 5 communications regarding the above-captioned matter should be served as follows:

 6

 7                              DOUGLAS C. STASTNY, WSBA No. 52383
                                           dcs@severson.com
 8                                     SEVERSON & WERSON
                                       A Professional Corporation
 9                                            The Atrium
                                  19100 Von Karman Avenue, Suite 700
10                                      Irvine, California 92612
                                       Telephone: (949) 442-7110
11                                     Facsimile: (949) 442-7118

12

13            Dated this 9th day of December, 2019.

14

15                                               By: /s/Douglas C. Stastny
16                                                    Douglas C. Stastny (WSBA No. 52383)
                                                      dcs@severson.com
17                                                    SEVERSON & WERSON
                                                      The Atrium
18                                                    19100 Von Karman Avenue, Suite 700
                                                      Irvine, California 92612
19                                                    Telephone: (949) 442-7110
                                                      Facsimile: (949) 442-7118
20
                                                      Attorneys for Defendants
21                                                    Bank of America, N.A.; Mortgage Electronic
                                                      Registration Systems, Inc.; and Merscorp
22                                                    Holdings, Inc.

23

24

25

26
     70006.0037/15150578.1
27                                                                       SEVERSON & WERSON
     2 – NOTICE OF APPEARANCE OF DOUGLAS C. STASTNY                              The Atrium
28   Case No. 3:17-cv-06064-BHS                                     19100 Von Karman Avenue, Suite 700
                                                                          Irvine, California 92612
                                                                               (949) 442-7110
         Case 3:17-cv-06064-BHS Document 76 Filed 12/09/19 Page 3 of 3



 1                                        CERTIFICATE OF SERVICE

 2            I hereby certify that on the 9th of December, 2019,
 3            1.        I caused to be electronically filed the foregoing NOTICE OF APPEARANCE OF
 4 DOUGLAS C. STASTNY FOR DEFENDANTS BANK OF AMERICA, N.A. AND

 5 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. with the Clerk of the

 6 Court using the CM/ECF System which will send notification of such filing to the following:

 7                                   Jeremy Wolfson: jerwolfson@gmail.com
 8                                   Michael S. DeLeo: mdeleo@prklaw.com
 9                                  Fred B. Burnside: fredburnside@dwt.com
10                                 Frederick A Haist: frederickhaist@dwt.com
11                               Daniel J. Gibbons: djg@witherspoonkelley.com
12            2.        I hereby certify that I have mailed by United States Postal Service the foregoing
13 document to the following non-CM/ECF participants at the address listed: None.

14            3.        I hereby certify that I have mailed by United States Postal Service the document to
15 the following CM/ECF participants at the address listed below: None.

16            4.        I hereby certify that I have hand-delivered the document to the following
17 participants at the addresses listed below: None.

18
19                                                 By: /s/Douglas C. Stastny
20                                                      Douglas C. Stastny (WSBA No. 52383)
                                                        dcs@severson.com
21                                                      SEVERSON & WERSON
                                                        The Atrium
22                                                      19100 Von Karman Avenue, Suite 700
                                                        Irvine, California 92612
23                                                      Telephone: (949) 442-7110
                                                        Facsimile: (949) 442-7118
24
                                                        Attorneys for Defendants
25                                                      Bank of America, N.A.; Mortgage Electronic
                                                        Registration Systems, Inc.; and Merscorp
26                                                      Holdings, Inc.
     70006.0037/15150578.1
27                                                                          SEVERSON & WERSON
     3 – NOTICE OF APPEARANCE OF DOUGLAS C. STASTNY                                 The Atrium
28   Case No. 3:17-cv-06064-BHS                                        19100 Von Karman Avenue, Suite 700
                                                                             Irvine, California 92612
                                                                                  (949) 442-7110
